[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT                   FILED
                     ________________________             U.S. COURT OF
                                                             APPEALS
                            No. 05-16866                ELEVENTH CIRCUIT
                        Non-Argument Calendar              JUNE 5, 2006
                      ________________________           THOMAS K. KAHN
                                                              CLERK
                  D. C. Docket No. 04-00758-CV-BH-B

VICKIE TAYLOR,

                                                    Plaintiff-Appellant,

                                 versus

CITY OF DEMOPOLIS, ALABAMA,
MAYOR CECIL WILLIAMSON, et al.,

                                                    Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                     _________________________

                             (June 5, 2006)


Before MARCUS, WILSON and COX, Circuit Judges.

PER CURIAM:
      Vickie Taylor (“Taylor”) filed a 12-count complaint in the district court,

alleging claims under several federal and state statutes, as well as state-law tort

claims. Taylor voluntarily dismissed three of the counts in her complaint, and the

district court granted summary judgment to the defendants on each of the remaining

claims. Taylor now appeals.

      After reviewing the briefs and relevant parts of the record, we affirm for the

reasons stated in the district court’s memorandum opinion. (R.2-74 at 9-23.)

      AFFIRMED.




                                         2